PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/180,197
Filing Date: 5 Nov 2018
Appellant(s): Backmann et al.



__________________
William H. Braunlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated July 15, 2020 from which the appeal is taken have been modified by the advisory action dated October 22, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Response to Argument
Appellant argues Pickard (WO 2007/081548 A2) or Pickard in view of Jones (US 6,179,939 B1) fails to disclose or teach the claimed invention. Appellant argues Pickard or Pickard in view of Jones do not have overlapping properties with the claimed invention and the methods to form the film in the instant Specification and Pickard or Pickard in view of Jones are not the same. Appellant argues Pickard is concerned with reducing thickness variation not residual shrinkage in the machine direction where Pickard only mentions briefly that annealing the film after stretching may heat set the film so that it retains its shape but does not specifically address reducing residual shrinkage in the machine direction. Further, Appellant argues Pickard fails to disclose the claimed basis weight where all the basis weights in the examples in Pickard are above 15 g/m2. Last, in regard to the rejection over Pickard, Appellant argues the method for forming the film in Pickard and the instantly claimed invention is not the same where the fabrication processes are generally similar but there are significant differences including that the immediate roller downstream of the stretching rollers does not have decreased velocity which Appellant argues is a requirement in the instant 
Regarding the rejection of Pickard in view of Jones, Appellant argues Jones discloses heated rollers after the stretching rollers but the rollers have substantially the same speed as the stretching rollers so the process is therefore different from the instantly disclosed process. Regarding the temperature of the annealing rollers, Appellant argues the term annealing in both Pickard and Jones does not imply a higher heating temperature than the stretching rollers as argued by Examiner and there is no support for the argument in either reference. Appellant argues that if Examiner were correct that the methods used in Pickard or Pickard in view of Jones were the same as the instantly claimed invention, one would expect the examples in Pickard or Jones to have the claimed properties but the examples do not disclose the claimed properties. 
Last, regarding the combination with Jones, Appellant argues all the examples in Picard have a basis weight above the claimed range and no examples contain the claimed basis weight and water vapor transmission rate. Appellant argues Jones only desires a basis weight of 5 to 35 gsm which is not the same as disclosing a basis weight of 5 to 35 gsm since the disclosure does not go beyond expressing a desire and the only concrete example in Jones has a basis weight of 23.3 gsm and a water vapor transmission rate of 1273 g/M2/day which is much lower than the claimed range. Thus, 
Examiner respectfully disagrees. The claims are to a breathable thermoplastic film which is stretched in the machine direction and has three properties: a basis weight of larger than 14 gsm, a water vapor transmission rate (hereafter “WVTR”) of no smaller than 2,000 g/H2O/24 h m2 and a residual shrinkage in the machine direction of no larger than 3%. Pickard discloses a breathable film stretched in a machine direction with a moisture vapor transmission rate that exceeds 10,000 grams per square meter per day (abstract). Pickard does not disclose the final basis weight after stretching but does disclose an initial basis weight of preferably less than about 75 gsm which overlaps the claimed range since less than 75 gsm includes 0 to 75 gsm and where the final basis weight would be expected to be less than the initial basis weight since the film is stretched so basis weight will be reduced. Further, several examples with basis weights approach 14 gsm (see Table 1 with examples ranging from 19.2 to 21.4 gsm and also see in Table 1 that the final basis weight is much lower than the initial basis weight). Regarding the argument that there are no examples with both the basis weight and WVTR as claimed, a reference is not limited to its examples and one of ordinary skill in the art is capable of looking to a reference’s broader disclosure. Thus, Pickard is considered to specifically disclose or render obvious the stretched breathable film and the WVTR and the basis weight of the film. 	
Regarding the combination with Jones, Jones is considered to disclose a breathable film that is stretched in the machine direction (abstract) with a WVTR in excess of 3000 g/M2/day (col. 2, lines 56-57) and a basis weight of 5 to 35 gsm (col. 8, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, Jones is considered to specifically disclose or render obvious the stretched breathable film and the WVTR and the basis weight of the film and the combination Pickard in view of Jones is also considered to disclose these properties as desired properties for a stretched breathable film.
Examiner agrees that neither Pickard alone nor Pickard in view of Jones specifically discloses the claimed residual shrinkage. However, this property would be expected given the substantially similar process to form the film in Pickard or Pickard in view of Jones and the instantly claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Examiner disagrees that the methods used in the instantly claimed invention and Pickard or Pickard and Jones are not substantially the same as argued by Appellant. 
The method used in the instantly claimed invention has at least three rollers where the first two rollers stretch the film and a third roller downstream of the first two 
Pickard discloses the film being heated, then stretched between two stretching rollers (Pickard, [0030]-[0031] and [0034]). After stretching, the film goes through a series of annealing rollers in order to heat set the film so it retains its shape (Pickard, [0038]). “During the annealing step, the film is heated by the annealing rollers, which are preferably internally heated, to an annealing temperature in the range of about 65.5˚C (150˚F) to about 129.4˚C (265˚F)” (Pickard, [0038]). Although Pickard does not specifically state the temperature is higher than the temperature of the stretching rollers, given the use of the phrase “the film is heated” instead of the phrase “the film is cooled,” 
One of ordinary skill in the art would not need to look to the teach in Jones to determine a method to heat set a film through annealing so that a film retains its shape, since as discussed above, Pickard provides the necessary disclosure. However, Examiner would like to note that Jones also discloses a film that is stretched and then annealed by heating the film with rollers and in addition using rollers that operate at a slightly slower speed after the stretching step to retract or relax the film (Jones, col. 8, lines 5-16 and see col. 12, lines 9-33 where the stretching rollers have a temperature of 200˚C and 185˚C and the annealing rollers have a temperature of 210˚C so the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.